Motion for reconsideration granted, without costs, only to the extent set forth. There is nothing in the record to indicate that any complaint against defendant O’Keefe was ever dismissed, and he is not a party to this appeal. Therefore, the final sentence of the order of June 10, 1976 will be amended by striking the word "defendants”, substituting therefor "defendant Humble Leasing Company”. The application for specific permission to plaintiff to serve an amended complaint in the manner circumscribed by the last paragraph of Justice Frank’s order entered June 13, 1975 is denied as not properly before us. Defendant Humble’s counsel apparently does not contest that right, and we know of no other challenge thereto. Concur&emdash;Stevens, P. J., Markewich, Kupferman, Birns and Capozzoli, JJ.